
	
		I
		111th CONGRESS
		1st Session
		H. R. 4283
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Cohen (for
			 himself, Mr. Andrews,
			 Mr. Payne,
			 Mr. Conyers,
			 Mr. Holt, Mr. Watt, Mr. Adler
			 of New Jersey, Ms. Linda T. Sánchez of
			 California, Mr. Pallone,
			 and Mr. Pascrell) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit United States attorneys and assistant United
		  States attorneys from acting as or working for corporate monitors for specified
		  periods after their service with the Government terminates.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Integrity in Corporate Monitoring Act of
			 2009.
		2.Prohibition on
			 post-employment service as corporate monitor
			(a)ProhibitionAny person who is a United States attorney
			 or an assistant United States attorney, who participates in the investigation
			 or prosecution of an organization for a criminal offense with respect to which
			 a deferred prosecution agreement or a nonprosecution agreement is made, and
			 who—
				(1)in the case of a
			 United States attorney, before the end of the 2-year period beginning on the
			 date on which his or her service as such United States attorney terminates,
			 or
				(2)in the case of an assistant United States
			 attorney, before the end of the 1-year period beginning on the date on which
			 his or her service as such assistant United States attorney terminates,
				acts as or
			 is employed by a corporate monitor with respect to that deferred prosecution
			 agreement or that nonprosecution agreement, shall be subject to the penalties
			 under subsection (b).(b)Penalties
				(1)Civil
			 penaltyThe Attorney General may bring a civil action in the
			 appropriate United States district court against any person who engages in
			 conduct described in subsection (a) and, upon proof of such conduct by a
			 preponderance of the evidence, such person shall be subject to a civil penalty
			 of not more than $50,000 for each violation or the amount of compensation which
			 the person received or was offered for the prohibited conduct, whichever amount
			 is greater. The imposition of a civil penalty under this subsection does not
			 preclude any other criminal or civil statutory, common law, or administrative
			 remedy, which is available by law to the United States or any other
			 person.
				(2)Injunctive
			 reliefIf the Attorney
			 General has reason to believe that a person is engaging in conduct described in
			 subsection (a), the Attorney General may petition an appropriate United States
			 district court for an order prohibiting that person from engaging in such
			 conduct. The court may issue an order prohibiting that person from engaging in
			 such conduct if the court finds that the conduct is described in subsection
			 (a). The filing of a petition under this section does not preclude any other
			 remedy which is available by law to the United States or any other
			 person.
				(c)DefinitionsIn
			 this section:
				(1)Deferred
			 prosecution agreementThe
			 term “deferred prosecution agreement” means an agreement between a Federal
			 prosecutor and an organization to conditionally defer prosecution of that
			 organization in a criminal case in which charges are filed.
				(2)Nonprosecution
			 agreementThe term “nonprosecution agreement” means an agreement
			 between a Federal prosecutor and an organization to conditionally decide not to
			 file criminal charges against the organization.
				(3)OrganizationThe term “organization” means a person or entity other than an
			 individual.
				(4)Corporate
			 monitorThe term “corporate monitor” means a person or entity
			 outside the Department of Justice that is selected to oversee the
			 implementation of a deferred prosecution agreement or nonprosecution
			 agreement.
				
